In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________
                              NO. 09-17-00099-CV
                            ____________________

                        MICK REDMOND, Appellant

                                       V.

                       CHARLES R. KOVAR, Appellee


               On Appeal from the County Court at Law No. 2
                       Montgomery County, Texas
                         Trial Cause No. 17-29865


                            MEMORANDUM OPINION

      Pro se Appellant Mick Redmond appeals the trial court’s final judgment and

costs in favor of Appellee Charles Kovar. We affirm.

                              Procedural Background

Justice Court Proceedings

      On January 3, 2017, Charles Kovar filed a petition for eviction against Mick

and Sierra Redmond (collectively “the Redmonds”) in Justice Court, Precinct 3,


                                        1
Montgomery County (“Justice Court”).1 The petition sought eviction of the

Redmonds from the property located at “30 Butterfly Branch Place[,] The

Woodlands[,] TX 77381” and alleged that Kovar had posted a notice to vacate on

the front door of the property on December 28, 2016. The clerk’s record includes a

“Notice To Quit” from Kovar to the Redmonds dated December 28, 2016, and

addressed to the Redmonds at the address at 30 Butterfly Branch Place. A copy of a

Residential Lease Agreement signed by Kovar and by the Redmonds was attached

and appears in the clerk’s record. The lease agreement lists the address of the

property as “30 Butterfly Branch Place[,] The Woodlands[,] Texas 77381[.]” On

January 6, 2017, a deputy constable posted a copy of the petition to the front door of

the property at “30 Butterfly Branch Pl[,] the Woodlands[,] TX 77381[.]”

      On January 18, 2017, the Justice of the Peace signed a judgment against Mick

Redmond and in favor of Charles Kovar. The judgment stated that “Plaintiff and

Respondent both appeared and announced ready for trial.” The judgment ordered

that Kovar should recover possession of the property and that Redmond should pay

$191 in court courts. The judgment also provided for Redmond to pay $1,150 in rent

monthly during appeal, to be paid into the registry of the court. On January 23, 2017,


      1
        The Justice Court rendered a default judgment against Sierra Redmond.
Sierra Redmond is not a party to this appeal and we address her involvement in the
underlying lawsuit only as necessary to our disposition.
                                         2
Redmond filed a notice of appeal in the Justice Court. Redmond also filed an

affidavit and statement of inability to pay costs of the appeal, which provided his

address as “30 Butterfly Branch[,] Woodlands[,] TX 77382[.]”

County Court at Law Proceedings

      Redmond’s de novo appeal of the judgment rendered in Justice Court was

filed in County Court at Law No. 2 (hereinafter “the trial court”) on February 3,

2017. On February 6, 2017, the trial court signed a docket control order setting the

matter for trial on March 13, 2017, at 9:00 a.m. The docket control order indicates it

was sent to the Redmonds at “30 Butterfly Branch Pl.[,] The Woodlands[,] TX

77381[.]” On March 9, 2017, the trial court sent a Bench Trial Notification letter to

the parties stating, “You are required to appear for Bench Trial in the above styled

and numbered cause on Friday, 03/24/2017 at 3:30 PM.” The Bench Trial

Notification letter was addressed to the Redmonds at “30 Butterfly Branch Pl[,] The

Woodlands, TX 77381[.]” According to the record, on March 13, 2017, the Assistant

Court Coordinator also sent an email to Redmond, attaching a copy of the Bench

Trial Notification.

      The matter was tried before the trial court on March 24, 2017. Redmond

appeared and participated in the trial. During the bench trial, Redmond objected to

the admission of certain evidence explaining “I didn’t get notice of any of the hearing

                                          3
dates, the scheduling order or anything because the address was wrong. . . . The

address that I live at at this property was mistyped, and I was not getting the court

documents to that address.” Redmond also verbally requested a continuance in order

to obtain “certain documents[.]” The trial court denied the request for a continuance.

      Kovar alleged that Redmond owed him $6,615.92 in rent, late charges, and

attorney’s fees. Redmond testified that he did not know exactly what he owed Kovar,

but that he had been making overpayments for three years. According to Redmond,

“one of the things [he] was wanting to get from [Kovar] through discovery would be

the itemized payments amounts” that he had made and Redmond explained that he

wanted a continuance “to sort this out.” Redmond admitted he had not been paying

the rent into the court registry.

      The trial court signed a final judgment ruling in favor of Kovar, finding both

of the Redmonds guilty of forcible detainer, ordering that Kovar recover possession

of the property at 30 Butterfly Branch Place and court costs. Redmond appealed.

Redmond’s notice of appeal lists his address as “30 Butterfly Branch Place[,] The

Woodlands, Texas 77382[.]”

                                       Issues

      Appellant raises three issues on appeal. In his first issue, he argues that the

trial court erred in signing and failing to set aside the judgment “which was based

                                          4
upon Appellant[’s] failure to provide a defense[.]” Appellant’s second issue argues

that the trial court erred in denying his oral request for a continuance because he was

only informed of the trial date one week prior and was unprepared to proceed.

Appellant’s third issue argues that the Justice Court lacked jurisdiction to hear the

original eviction proceeding because service was defective due to an error in the zip

code and because Appellee failed to verify that the citation was correctly addressed.

      We construe an appellant’s pro se brief liberally. See Giddens v. Brooks, 92
S.W.3d 878, 880 (Tex. App.–Beaumont 2002, pet. denied) (“pro se pleadings and

briefs are to be liberally construed[ ]”); see also Sterner v. Marathon Oil Co., 767
S.W.2d 686, 690 (Tex. 1989) (a reviewing court construes points of error liberally

to obtain a just, fair, and equitable adjudication of the parties’ rights). Nevertheless,

a pro se litigant is held to the same standards as licensed attorneys and must comply

with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184-85 (Tex. 1978).

                         “Failure to Set Aside the Judgment”

      Appellant’s first issue argues that the trial court erred in signing the judgment

and in “failing to set aside the Judgment which was based upon Appellant[’s] failure

to provide a defense[.]” The clerk’s record includes no motion for new trial filed by

Redmond. A motion for new trial must be in writing and may not assert only general

                                           5
objections to the judgment. See Tex. R. Civ. P. 320, 322. Generally, to preserve an

error for appeal, a party must make a timely and specific request, objection, or

motion and obtain a ruling thereon. See Tex. R. App. P. 33.1(a). Additionally, when

making an argument on appeal, we require the parties to make clear and concise

arguments, cite to appropriate authority, and provide citations to the record. See Tex.

R. App. P. 38.1(i). Even though we normally construe pro se briefs liberally, we

require pro se parties to comply with the rules governing preservation of error and

requiring adequate briefing and citations to the record. See Ramey v. Fed. Home

Loan Mortg. Corp., No. 14-14-00147-CV, 2015 Tex. App. LEXIS 6039, at *4 (Tex.

App.—Houston [14th Dist.] June 16, 2015, no pet.) (mem. op.) (Pro se litigants are

held to the same standards as licensed attorneys and “are not relieved of

preservation-of-error requirements.”) (citing Hampton v. Nguyen, No. 01-10-00473-

CV, 2011 Tex. App. LEXIS 5844, at *9 (Tex. App.—Houston [1st Dist.] July 28,

2011, no pet.) (mem. op.); Jackson v. Jackson, No. 14-07-00917-CV, 2009 Tex.

App. LEXIS 2896, at *5 (Tex. App.—Houston [14th Dist.] Apr. 28, 2009, no pet.)

(mem. op.)); Salmeron v. T-Mobile W. Corp., No. 14-07-00524-CV, 2009 Tex. App.

LEXIS 1105, at *3 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem.

op.) (“We note that appellant’s pro se status does not relieve him from the

preservation-of-error requirements applicable to a licensed attorney.”) (citing

                                          6
Nabelek v. Bradford, 228 S.W.3d 715, 717 (Tex. App.—Houston [14th Dist.] 2006,

pet. denied)).

      We overrule Appellant’s first issue because he failed to preserve error and

failed to provide adequate briefing. See Fredonia State Bank v. Gen. Am. Life Ins.

Co., 881 S.W.2d 279, 284-85 (Tex. 1994) (“error may be waived by inadequate

briefing[]”); Atkins-January v. State Office of Risk Mgmt., No. 09-16-00439-CV,

2017 Tex. App. LEXIS 7330, at *4 (Tex. App.—Beaumont Aug. 3, 2017, no pet.)

(mem. op.) (an appellant may forfeit error by a failure to brief adequately); McKellar

v. Cervantes, 367 S.W.3d 478, 484 n.5 (Tex. App.—Texarkana 2012, no pet.) (“Bare

assertions of error, without argument or authority, waive error.”); Nguyen v.

Kosnoski, 93 S.W.3d 186, 188 (Tex. App.–Houston [14th Dist.] 2002, no pet.) (an

appellate issue unsupported by argument or citation to the record or legal authority

presents nothing for appellate review).

                               Motion for Continuance

      In his second issue, Redmond argues that he requested a continuance “for

insufficient notice of Bench Trial” and that he explained to the trial court that he was

unable to request documents from Kovar “due to not receiving a scheduling order[.]”

Appellant argues that he had a right to defend against eviction, and that if he had

been given “his right to properly prepare his case[,]” the court would have awarded

                                           7
judgment in his favor. He further argues that he was deprived of his “constitutional

right to access to the courts” which caused irreparable damage.

      According to the record, Redmond’s motion for continuance was made orally

and it was not supported by affidavit or by consent of the parties. Therefore, the

motion did not comply with the Texas Rules of Civil Procedure. See Tex. R. Civ. P.

251 (continuance shall not be granted “except for sufficient cause supported by

affidavit, or by consent of the parties, or by operation of law[]”). An appellate court

will not disturb a trial court’s order denying a motion for continuance unless the trial

court has committed a clear abuse of discretion. BMC Software Belgium, N.V. v.

Marchand, 83 S.W.3d 789, 800 (Tex. 2002) (citing Villegas v. Carter, 711 S.W.2d
624, 626 (Tex. 1986)). A trial court “abuses its discretion when it reaches a decision

so arbitrary and unreasonable as to amount to a clear and prejudicial error of law.”

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985). When a

motion for continuance is not verified nor supported by affidavit, we presume the

trial court did not abuse its discretion by denying the motion. Shaw v. Lemon, 427
S.W.3d 536, 544 (Tex. App.—Dallas 2014, pet. denied) (citing Moreno v. Silva, 316
S.W.3d 815, 818 (Tex. App.—Dallas 2010, pet. denied)).

      Additionally, the record fails to demonstrate that this complaint was

communicated to the trial court by a timely motion, request, or objection complying

                                           8
with the requirements of the rules of civil procedure. Tex. R. App. P 33.1(a). A

motion for continuance that is not in writing and not in compliance with Rule 251

does not preserve error for appeal. See Dempsey v. Dempsey, 227 S.W.3d 771, 776

(Tex. App.—El Paso 2006, no pet.) (an oral request for a continuance does not

preserve error); Taherzadeh v. Ghaleh-Assadi, 108 S.W.3d 927, 928 (Tex. App.—

Dallas 2003, pet. denied) (presentation of oral motion without supporting affidavit

failed to preserve complaint for appellate review). We cannot say that the trial court

erred in denying Redmond’s oral motion for continuance, and we cannot say

Redmond was denied access to the court. We overrule Appellant’s second issue.

                                 Service of Process

      We understand Appellant’s third issue to argue that the Justice Court lacked

jurisdiction over the cause because service was improper due to an error in his zip

code. According to Appellant, “[s]ince service was defective, the trial court never

obtained jurisdiction over [Appellant], resulting in the Judgment being void and

unenforceable and requiring that the Judgment be set aside.”

      The record reflects that Redmond appeared before the Justice Court on

January 18, 2017, and the trial court did not enter a default judgment against him.

The record also reflects that Redmond appeared in court on March 24, 2017, the date

provided in the Bench Trial Notification letter mailed to the parties on March 9,

                                          9
2017, and emailed to Redmond on March 13, 2017. Texas Rule of Civil Procedure

120 provides that

                [t]he defendant may, in person, or by attorney, or by his duly
         authorized agent, enter an appearance in open court. Such appearance
         shall be noted by the judge upon his docket and entered in the minutes,
         and shall have the same force and effect as if the citation had been duly
         issued and served as provided by law.

Tex. R. Civ. P. 120; see also In the Interest of D.M.B., 467 S.W.3d 100, 103 (Tex.

App.—San Antonio 2015, pet. denied) (a party’s personal appearance before a trial

court generally indicates a submission to the court’s jurisdiction and waives any

complaint as to service) (citing Mays v. Perkins, 927 S.W.2d 222, 225 (Tex. App.—

Houston [1st Dist.] 1996, no writ)). Therefore, by appearing personally before both

the Justice Court and the trial court, Redmond waived any complaint as to defective

service. We overrule Appellant’s third issue.

         Having overruled all of Appellant’s issues, we affirm the judgment of the trial

court.

         AFFIRMED.

                                                       _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on January 4, 2018
Opinion Delivered February 1, 2018

Before McKeithen, C.J., Horton and Johnson, JJ.
                                      10